Citation Nr: 1506990	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO. 11-26 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability, to include degenerative arthritis (DJD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) held at the RO; a transcript, of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran's claim was previously remanded for an addendum opinion as to whether the Veteran's knee disability clearly and unmistakably pre-existed service.  While the October 2014 addendum report reflects that the Veteran was sound at the time he entered service, the examiner was not asked to provide an opinion regarding direct service connection.  Additionally, a January 2012 VA examination report is negative for a direct nexus opinion.  Further, an April 2010 examiner opined that since the Veteran's right knee disability pre-existed service, and no baseline was recorded at the time of entrance, it would be mere speculation to determine if the disability was caused or aggravated in service.  However, this opinion is inadequate as the examiner did not state that the disability clearly and unmistakably pre-existed service.  Moreover, the October 2014 addendum opinion indicates that the disability did not pre-exist service.

Pertinently, the Veteran's STRs reflect numerous instances of treatment for right knee pain during service.  Additionally, the Veteran is currently diagnosed with degenerative changes of the right knee.  As such, a medical opinion as to whether the Veteran's current disability is directly related to service is required.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his right knee disability.  The claims file must be provided to the examiner in conjunction with the examination.  All necessary tests must be conducted.  If a right knee disability is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability began in service, was caused by service, or is otherwise related to service.  When providing this opinion, the examiner should assume that the Veteran was sound at entry into service, and should consider the service treatment records showing knee complaints.

A full and complete rationale must accompany any opinion provided.

2. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3. When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




